DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of February 22, 2021, in response to the Office Action of October 20, 2020, are acknowledged.

Response to Arguments
	With respect to the rejection over Ivaturi, Applicant argues that Ivaturi does not teach reaching 3 sotalol steady state Cmax levels in less than 24 hours.
	The examiner notes that the steps (A)-(C) claimed follow a “wherein” clause.  Further, clause (A) requires a subject to be sotalol naïve.  Ivaturi teaches this. See par. 26.  Clause (B) requires a subject to be under hospitalized QTc monitoring.  This is also taught by Ivaturi. See par.’s 29-30.  Clause (C) is directed to: “wherein” a patient experiences 3 sotalol steady state Cmax in less than 24 hours, which “allows for” a QTc interval of the subject that corresponds to the full concentration effect of sotalol to be assessed in less than 24 hours.”
	Part (C) is argued as not taught by the prior art.  
	The examiner notes that the point of clause (C) appears to be achieving an ability to determine QTc interval within 24 hours.  The phrase “allows for” merely means that if a physician, e.g., wants to assess something, they have that option.  The “allows for” clause is not interpreted as a required step.  It is optional and a step for measuring QTc interval is not claimed.  M.P.E.P. § 2111.04.  Even further, the entire purpose of the “wherein” clause is to “allow for” a determination of a stable QTc interval within 24 hours. 
Moreover, measuring QTc interval until steady state exposures are reached is taught.  Typically, this steady state exposure takes until day 3, which is the reason hospital stays require 3 days. See par. 5.  As stated in the previous action, Ivaturi allows for a subject to be tested three times for a proper QTc measurement to determine if that subject maintained a QTc that is within 20% of their baseline level prior to treatment. See par. 30.
	A main goal of Ivaturi is to accelerate achievement of steady-state maximum plasma concentration (Cmax) of the therapeutic agent by IV and oral administration. See par. 24.  Ivaturi teaches monitoring QTc interval to make sure that the level does not deviate from 20% of the baseline when QTc is measured at baseline, after a first IV dose, and after a second IV dose, e.g. See par.’s 29-30.  This process is maintained through a third IV dose wherein after each dose, a QTc measurement is taken to determine if the QTc interval is within 20% of the baseline level.  At that time, a subject can be transitioned to oral sotalol. See par. 30.  Ivaturi shows that a Cmax steady state can be achieved after 4 hours of initiating the loading infusion. See Figure 6.  A goal of Ivaturi is to make sure that dosing scenarios do not exceed Cmax steady state with minimal risk of QTc prolongation. See par. 53.  Ivaturi teaches achieving a Cmax steady state in an IV/PO switch.
	As such, the purpose of Ivaturi is to convert a subject safely and as rapidly as possible from IV sotalol to oral sotalol while monitoring QTc intervals and achieving a Cmax achieve Cmax steady state as fast as possible are described.  Even further, the active steps claimed are rendered obvious by Ivaturi.

	With respect to the traversal of the rejection over Batul, Li, Somberg, Saul, and Ivaturi, the examiner notes that the Batul, Li, Somberg, and Saul merely strengthen the teachings of Ivaturi.  
Batul explains, IV forms provide advantages as compared to oral forms because it reaches therapeutic levels quicker and could be used in hospitals to facilitate a transition to oral forms.  Li teaches, patients were converted to oral therapy in as few as 3 hours after starting the IV dose.  Somberg teaches Cmax is known to be a function of length of infusion, wherein increasing duration of infusion decreases Cmax.  Finally, Saul teaches, “An examination of the individual data of the smallest patients did not indicate any deviation from dose-proportionate linear pharmacokinetics for sotalol.”  As such, the ability to optimize a dosage and achieve a Cmax, ss as fast as possible to convert from IV to oral while monitoring QTc interval is motivated with a reasonable and predictable expectation of success.  Not only did Ivaturi achieve this, but the claimed active steps use obvious dosages and the pharmacokinetic parameters and ability to rapidly convert from IV to oral knowing of the dose-proportionate and linear pharmacokinetics and predictability of Cmax as a function of length of infusion further strengthen the ability of a POSA to optimize the dosage and times of administration to arrive at the claimed methods.

withdrawn in view of the Terminal Disclaimer filed on February 22, 2021, over U.S. Pat. No. 10,512,620, and approved on February 23, 2021.

Status of the Claims
Claims 1-7 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ivaturi et al., (US2019/0307343).
Ivaturi teaches administering sotalol in a manner that allows for intravenous sotalol administered and a patient can be converted to oral sotalol to increase hospital flexibility, convenience, and to save money, regardless of whether they have normal or abnormal renal function. See par. 27 and par. 33.  Typically a subject is required to stay at a hospital for three days prior to discharge. See par. 35.  In this case treatment will allow for a subject to be tested three times for a proper QTc measurement to determine if that subject maintained a QTc that is within 20% of their baseline level prior to treatment. See par. 30.  Further, a patient can be treated whether they have normal or abnormal renal function. See par. 31.  More specifically, a if they are known to have renal impairment, such as every 24 hours with impairment rather than every 12 hours, e.g.  In other words, a subject with impaired renal function will receive a lower dose or receive administration less frequently.  The methods described allow for a reduction of a hospital stay to 24 hours by accelerating parameters, such as Cmax. See par. 44.  Further, after surgery re-initiation of sotalol can re-stabilize Cmax.  See par. 47.  QTc interval is able to be kept below 500 msec throughout this process. See par. 49.  In an example, oral sotalol was administered at a dosage of 80, 120, and 160 mg twice daily. See par. 5 and Figure 2.  Further, embodiments include administering an intravenous dosage initially over a period of 30 minutes to 2 hours. See par. 7.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Ivaturi.  One would be motivated to do so because Ivaturi teaches advantages of converting a subject from IV sotalol to oral sotalol in a manner that reduces hospital stay, increases convenience and reduces cost.  This is done safely and effectively by allow a patient to be monitored for QTc prolongation three times within a short period of time so that conversion can be rapid.  This is taught to be possible regardless of renal abnormality.  Further, Ivaturi explains that as renal function decreases, the dose of sotalol and/or the frequency of administration of sotalol must be decreased.  Ivaturi even provides an example that indicates that abnormal renal function may require administration once daily rather than twice daily.  Given the optimizable nature of dosage and the trend to administer a lower amount to a subject as renal impairment increases, it would require nothing more than routine optimization to arrive at the claimed dosage.  Further, discharging a subject after 2-4 dosages does not appear to conflict with the dosage trend and intent of Ivaturi.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Optimizing a dosage of a known-result effective variable with predictable trends in pharmacokinetic parameters would require nothing more than routine experimentation, including in those subjects with varying degrees of renal function, as explicitly taught by Ivaturi.
As such, no claim is allowed. 


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Batul et al., “Intravenous Sotalol- Reintroducing a Forgotten Agent to the Electrophysiology Therapeutic Arsenal,” Journal of Atrial Fibrillation, Feb-Mar 2017, Vol 9, Issue 5 (cited in IDS), in view of Li et al., “Efficacy of Intravenous Sotalol for Treatment of Incessant Tacharrhythmias in Children,” Am J Cardiol 2017; 119:1366-1370 (cited in IDS), in view of Somberg et al., “Developing a safe intravenous sotalol dosing regimen,” Am J Ther, 2010 Jul-Aug; 17(4): 365-72 (cited in IDS), in view of Saul et al., “Pharmacokinetics and pharmacodynamics of sotalol in a pediatric population with superventricular and ventricular tacharrhythmia,” Clinical Pharmacology and Therapeutics, March 2001 (cited in IDS), and in view of Ivaturi et al., (US2019/0307343).
IV sotalol dosage includes administering 1-1.5 mg/kg over 5-30 minutes.  In a 30 kg pediatric subject, this would include 30-45 mg over 5-30 minutes, and in a 70 kg human, this would include 70-105 mg over 5-30 minutes.  This rate of infusion is substantially more rapid than claimed and well under a 1 hour infusion time.  Batul explains that risk increases when QTc is above 500 msec and shows a linear correlation to sotalol blood levels. See p2, 5th full par.  High dose rapid therapy was shown to be safe and efficacious in suppressing SVT in 90% of patients aged 7 to 728 days, with no proarrhythmic effect or QTc prolongation observed. See p4.  Further, it has an elimination half-life of 12-16 hours. See p3, 3rd full par.  Further, Table 1 below explains the dose conversion for oral and intravenous forms.  

    PNG
    media_image1.png
    215
    822
    media_image1.png
    Greyscale

Batul explains IV sotalol can be a substitute for oral medication, such as for post-operative and critically ill subjects, especially when they have reduced GI permeability and absorption for oral administrations to reach effective serum concentrations. See p3, 1st full par.  In other instances, IV forms provide advantages as compared to oral forms because it reaches therapeutic levels quicker and could be used in hospitals to facilitate a transition to oral forms.
Li teaches treating patients with IV sotalol and those subjects that maintained sinus rhythm were transitioned to oral therapy. See p1367, par. 7.  Subjects that were treated have 
Li explains that for patients with atrioventricular reentrant tachycardia who converted to sinus rhythm on sotalol within 2 hours, IV sotalol was continued for another 1 to 24 hours and then transitioned to oral therapy. See p1367, 1st par.  In other words, patients were converted to oral therapy in as few as 3 hours after starting the IV dose. 
	Further, Somberg teaches Cmax is known to be a function of length of infusion, wherein increasing duration of infusion decreases Cmax.  
	Saul teaches, “An examination of the individual data of the smallest patients did not indicate any deviation from dose-proportionate linear pharmacokinetics for sotalol.” P150, 1st full par.  These data are shown below in Table III.  QTc interval was dose dependent.  The steady state pharmacokinetics of sotalol was dose proportionate. See Abstract.  A dose of 30 mg/m2 yielded a SS Cmax of 851 +/- 185.  

    PNG
    media_image2.png
    568
    1546
    media_image2.png
    Greyscale

The pediatric patients receiving multiple doses of sotalol achieved ideally small fluctuation factor values between peak and steady state and experienced a dose-proportionate response.  
Ivaturi teaches administering sotalol in a manner that allows for intravenous sotalol administered and a patient can be converted to oral sotalol to increase hospital flexibility, convenience, and to save money, regardless of whether they have normal or abnormal renal function. See par. 27 and par. 33.  Typically a subject is required to stay at a hospital for three days prior to discharge. See par. 35.  In this case treatment will allow for a subject to be tested three times for a proper QTc measurement to determine if that subject maintained a QTc that is within 20% of their baseline level prior to treatment. See par. 30.  Further, a patient can be treated whether they have normal or abnormal renal function. See par. 31.  More specifically, a subject will be administered a lower dosage or a less frequent dosage if they are known to have renal impairment, such as every 24 hours with impairment rather than every 12 hours, e.g.  In other words, a subject with impaired renal function will receive a lower dose or receive administration less frequently.  The methods described allow for a reduction of a hospital stay to 24 hours by accelerating parameters, such as Cmax. See par. 44.  Further, after surgery re-initiation of sotalol can re-stabilize Cmax.  See par. 47.  QTc interval is able to be kept below 500 msec throughout this process. See par. 49.  In an example, oral sotalol was administered at a dosage of 80, 120, and 160 mg twice daily. See par. 5 and Figure 2.  Further, embodiments include administering an intravenous dosage initially over a period of 30 minutes to 2 hours. See par. 7.
It would have been prima facie obvious to a person of ordinary skill in the art prior the filing of the instant application to combine the teachings of Batul, Li, Somberg, Saul, and Ivaturi to arrive at the instantly claimed methods.  One would have been motivated to do so because st par.  Somberg and Saul are cited merely to show the known predictability of sotalol pharmacokinetic data.  For example, Cmax is known to be a function of length of infusion, wherein increasing duration of infusion decreases Cmax, and even pediatric patients show a dose-proportionate linear pharmacokinetic profile.  As such, as person of ordinary skill in the art would understand how to obtain a desired Cmax by altering length of infusion and dosage, e.g.  The prior art shows that the IV and oral dosage equivalents, which for the oral dosage include a range of 80 mg to 160 mg, which is the same range presently claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Optimizing a dosage of a known-result effective variable with predictable trends in pharmacokinetic parameters would require nothing more than routine experimentation, including in those subjects with varying degrees of renal function, as explicitly taught by Ivaturi.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628